Case 6:19-cv-02168-RBD-LRH Document 16 Filed 02/17/20 Page 1 of 3 PageID 66



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                          MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION

WENDELL H. STONE COMPANY, INC.
d/b/a STONE & COMPANY, individually and
on behalf of all others similarly situated,
                                                      Case No. 6:19-cv-02168-RBD-LRH
                       Plaintiff,

v.

RESORT CONFIRMATIONS, INC., d/b/a
RCI-Promotions, a Florida corporation, and
DANIEL MARSHALL, an individual,

                       Defendants.

  PLAINTIFF’S STATUS REPORT AND REQUEST TO VACATE THE DEADLINE
 TO FILE JOINT CASE MANAGEMENT REPORT & MEMORANDUM IN SUPPORT

       Plaintiff Wendell H. Stone Company, Inc. (“Plaintiff” or “Stone”) respectfully provides

the following status report and requests that the Court vacate the pending deadline for the Parties

to file a Joint Case Management Report. In support of this request, Plaintiff states as follows:

       1.      Plaintiff filed its Class Action Complaint on November 14, 2019 (Dkt. 1).

       2.      On November 25, 2019, Plaintiff served Defendant Resort Confirmations, Inc.

(“RCI-Promotions”). (See Dkt. 10.) As a result, RCI-Promotions’ deadline to answer or

otherwise respond was December 16, 2019.

       3.      On November 26, 2019, Plaintiff served Defendant Daniel Marshall (“Marshall”).

(See Dkt. 11.) Consequently, Marshall’s deadline to answer or otherwise respond was December

17, 2019.

       4.      On January 30, 2020, the Court issued an Order directing the Parties to meet-and-

confer and file a Joint Case Management Report by February 13, 2020. (Dkt. 12.)




                                                                                                   1
Case 6:19-cv-02168-RBD-LRH Document 16 Filed 02/17/20 Page 2 of 3 PageID 67



       5.      To date, neither RCI-Promotions nor Marshall has entered an appearance,

responded to the Complaint, or reached out to Plaintiff’s counsel.

       6.      Given that neither defendant has appeared, Plaintiff is unable to meet-and-confer

with defense counsel and prepare a Joint Case Management Report. Instead, Plaintiff intends to

seek default judgments against both defendants.

       7.      Plaintiff filed Requests for Clerk’s Entry of Default Against RCI-Promotions and

Marshall for their failure to appear and respond. (See Dkts. 16, 17.)

       8.      Consequently, Plaintiff respectfully requests that the Court vacate the deadline to

file a Joint Case Management Report at this time.

       Based on the foregoing facts, Plaintiff respectfully requests that the Court vacate the

pending deadline to file the Parties’ Joint Case Management Report and for such additional relief

as the Court deems necessary and just.



                                                     Respectfully submitted,

Dated: February 17, 2020                             WENDELL H. STONE COMPANY, INC.,
                                                     individually and on behalf of all others
                                                     similarly situated,

                                                     By: /s/Ryan S. Shipp
                                                     One of Plaintiff’s Attorneys

                                                     Ryan S. Shipp
                                                     Florida Bar ID 52883
                                                     ryan@shipplawoffice.com
                                                     Law Office of Ryan S. Shipp, PLLC
                                                     814 Lantana Road, Suite 1
                                                     Lake Worth, Florida 33462
                                                     Tel: (561) 699-0399

                                                     Counsel for Plaintiff and the Putative Class



                                                                                                     2
Case 6:19-cv-02168-RBD-LRH Document 16 Filed 02/17/20 Page 3 of 3 PageID 68




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above titled document

was served upon counsel of record by filing such papers via the Court’s ECF system on February

17, 2020.

                                            /s/Ryan S. Shipp




                                                                                               3
